VAN VALKENBÜRGH, Circuit Judge
(concurring). I concur fully in the foregoing opinion, and would add that, so far as disclosed by the record, the federal agents took no part in the search conducted by the state officers. They were there for the purpose of executing a personal warrant based upon sales theretofore made. In Byars v. United States, 273 U. S. 28, 32, 33, 47 S. Ct. 248, 249, 250 (71 L. Ed. 520), it is said: “the mere participation in a state search of one who is a federal officer does not render it a federal undertaking,” and “we do not question the right of the federal government to avail itself of evidence improperly seized by state officers operating entirely upon their own account.” Here there was neither participation nor co-operation in the search, and I think the application to suppress testimony as to the result of the search should have been denied, even though timely made.